Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 1 of 33

EXHIBIT J
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 2 of 33

LAW OFFICE

Ira M. Emanuel, P.C.

Four Laurel Road, New City, NY 10956
Tel: 845.634.4141 Fax: 845.634.9312

Counsel to E-mail: Info@EmanuelLaw.com Amy Mele, Esq.
Freeman & Loftus, RLLP www.EmanuelLaw.com Of counsel
ZONING BOARD OF APPEALS
TOWN OF CLARKSTOWN

NARRATIVE SUMMARY

ATERES BAIS YAAKOV ACADEMY OF ROCKLAND
20 Demarest Avenue, Nanuet, New York

Tax Lots 64.09-1-47, 48, 50 and 51

Ateres Bais Yaakov Academy of Rockland (“ABY” or the “Applicant”) is a New
York State chartered education corporation providing both secular and Jewish
religious instruction to girls in grades pre-K through 12. It has recently entered into
a contract to purchase the campus of Grace Baptist Church at 20 Demarest Avenue,
Nanuet (and other adjacent parcels identified in the application form) (the
“Property” or the “GBC Campus”). Grace Baptist Church (“GBC”) has occupied the
location since 1860. During the ensuing 159 years, GBC built two sanctuaries,
offices, and a large school building containing nine large classrooms with 40 smaller
classrooms, along with attendant offices, storage, and bathrooms. GBC and its
tenants have continuously and regularly conducted worship services of various
Christian faiths and have provided religious education consistent with their faiths.

Both religious and educational uses continue to this day. See Affidavit of William
French, Pastor of GBC (the “French Affidavit”).!

We provide the following narrative summary in appealing from the Town of
Clarkstown Building Inspector’s arbitrary and erroneous decision that “ta] variance
from the Clarkstown Zoning Board of Appeals (“ZBA”) would be required for use of
the school of general instruction.” See Building Inspector Denial Letter (Jan. 11,
2019), attached hereto as Exhibit 2 (the “Denial Letter”). The Building Inspector
failed to take into account several governing principles of law, including that
religious use is an inherently beneficial use and that every effort should be made to
accommodate a religious use.

Further, by relying upon Zoning Code § 290-29.C, the Building Inspector
erroneously applied the wrong criteria in evaluating how the Zoning Code applied to

 

! The French Affidavit was originally included in the underlying building permit application for this
project, the denial of which gives jurisdiction to this Board. See Exhibit 1 for a complete copy of
ABY’s building permit application, filed on or about January 4, 2019 (the “Building Permit
Application”).
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 3 of 33

Ateres Bais Yaakov Academy of Rockland Page 2

ABY’s Building Permit Application. ABY appeals from this determination, and
seeks an interpretation of the relevant section(s) of the Zoning Code.

Alternatively, and as set forth more fully below, ABY is entitled to and seeks
an area variance from the requirements of Zoning Code § 290-20.1(7), allowing the
use of the GBC campus as a schoo! and house of worship without having frontage
on, and access to, a “state or county major or secondary road.”

I. Factual Background

The Property is located in an R-10 residential zoning district and within the
Nanuet Hamlet Overlay District.2

According to Table 1 of the Zoning Code, “Schools of general instruction” are
permitted uses, as of right, in the R-10 district.

A “school of general instruction” is defined as:

Any public or private nursery, elementary, junior high, high school or
college offering courses in general instruction and accredited by the
New York State Education Department, offering courses at least five
days per week and seven months per year.?

“School” is further defined as:

Any public school under the jurisdiction of the Commissioner of
Education of the State of New York; any parochial school operated and
maintained by any religious corporation authorized to perform its
corporate functions in the State of New York; or any school chartered
by the Board of Regents of the University of the State of New York.4

ABY is a “school” in that it is a “school chartered by the Board of Regents of
the University of the State of New York.”8

ABY is a “school of general instruction” in that it meets the definition thereof
through its course offerings.®

 

? As of this writing, there are no specific regulations governing schools in the Nanuet Hamlet
Overlay District,

3 Clarkstown Zoning Code (hereafter “ZC”) § 290-3, as amended by LL 5-2016.

4 ZC § 290-3.

5 See Exhibit A to the Counsel’s Opinion Letter included in the Building Permit Application (Exhibit
1 hereto) for a copy of ABY’s provisional and permanent charter certificates.

8 See ABY’s Narrative Summary included in the Building Permit Application (Exhibit 1 hereto).
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 4 of 33

Ateres Bais Yaakov Academy of Rockland Page 3

The only “schools” defined in Article I of the Zoning Code (which contains the

“Definitions” provisions of the Code) are “schools”, “schools of general instruction”,
and “nursery schools”. All three definitions apply to ABY.

The Property is generally bounded by Demarest Avenue, Orchard Street,
Highview Avenue, and Church Street. All are local Town roads.

As set forth in greater detail in the French Affidavit, GBC has been
occupying the Property since 1860. The original building contained a sanctuary,
church offices, and ancillary facilities.

In or about 1955, GBC built an educational wing that is has used
continuously ever since. It was built specifically for school use. The building
contains nine large classrooms and 40 smaller classrooms within the large ones.
The building and the Property have continued to be used for educational and
religious purposes by both GBC and other resident religious institutions through
this year,’

In 2016, the Town of Clarkstown adopted Local Law No. 5 of 2016 (LL5). LL5
covered a number of matters relating to the Zoning Code of the Town. The Town
maintains that a provision of LL5 now renders GBC’s century and a half of
continued use at its present location illegal.

LL5 added section 290-20.1(7) to the Zoning Code, which provides that in
residential districts, “[aJll uses other than single-family residences shall have
minimum frontage of 100 feet and access to either a state or county major or
secondary road as classified on the Town Official Map.” Notably, § 290-20.1(7) falls
under the heading, “Additional Bulk Regulations” (emphasis added).

The Town’s Residential Zoning Districts Land Use Table lists places of
worship and “schools of general instruction” as “Permitted as of Right.” However,
GBC is not located on a “state or county major or secondary road.” As such,
although the use is permitted in the zoning district, it no longer meets the bulk
requirements imposed by LL5. The Building Inspector’s determination, however,
implies that the use is no longer allowed in the district, which is wrong. As set forth
more fully below, and contrary to the Building Inspector’s erroneous determination,
the issue is one of non-complying bu/k, not prior non-conforming use.

The Building Inspector determined that GBC would be allowed to continue
its use in its present location as a prior non-conforming use under section 290-29 of
the Zoning Code, but only if it does not cease such use for a continuous period of one
year. (ABY disputes this, as the use is permitted in the district as of right, and

 

7 See French Affidavit.
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 5 of 33

Ateres Bais Yaakov Academy of Rockland Page 4

because LL5 only added a bulk requirement; it did not change the use
requirements.)

The enactment of LL5 came at a particularly inopportune time for GBC. Its
membership was declining and it was having difficulty generating sufficient
revenue to maintain its campus. Therefore, GBC decided to sell.

LL5’s provisions, as erroneously interpreted by the Building Inspector,
combined with the fact that the building is specifically designed as a place of
worship with an educational annex, severely restricted GBC’s market. GBC
attempted to sell to the Town of Clarkstown and the Nanuet Union Free School
District (“Nanuet UFSD”), both of which are exempt from the restrictions of LL5.
Neither attempt was successful.

ABY does not know why the Nanuet UFSD was interested in the site, but it
does know the Town’s intent. According to information received from GBC’s real
estate broker, Paul Adler, the Town intended to use the GBC Campus as a senior
citizen center. It also sought to share the Property, and possibly the cost of
purchase, with the Rockland County Sewer District No. 1 (the “Sewer District”).®
The Sewer District planned to use the GBC Campus for offices and as an
education/training center — in other words, a school.

GBC then went to the open real estate market. It was able to attract only two
serious prospects. The first was a Buddhist religious group, which intended to use
the GBC Campus for Buddhist religious worship services and education. That group
decided not to go forward.

The second was ABY.

ABY is a Jewish religious all-girls school, first established in 2002. Its
primary purpose is to provide secular and religious education to girls in grades pre-
K to 12. As part of its religious mission, it also holds religious worship services. The
GBC Campus, with its two sanctuaries, offices, and school building is a perfect fit.

ABY Faces Firestorm of Local Opposition and Discriminatory Backlash

Unfortunately, vocal members of the Nanuet community, Clarkstown
residents in general, as well as influential political figures in the area, have opposed
the potential sale. At rallies and on social media, ABY has been told to “go back
where you came from.” In a post on the official Facebook page of the Rockland

 

8 It should be noted that the Supervisor of the Town of Clarkstown is also the Chairman of the
Sewer District’s Board of Commissioners.
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 6 of 33

Ateres Bais Yaakov Academy of Rockland Page 5

County Republican Committee, the Chairman of that Committee called ABY’s move
to Nanuet a “hostile invasion.”?

GBC’s Pastor, William French, has also been publicly criticized for daring to
sell the Property to an Orthodox Jewish school.

Representatives from ABY and GBC voluntarily appeared at a Town Board
meeting on November 26, 2018, to try to assuage some of the community’s concerns.
ABY explained its curriculum, which is virtually identical to the curricula of other
local religious schools such as Albertus Magnus and St. Anthony’s. Three of ABY’s
accomplished graduates were introduced: the owner of a small business in the
fashion industry, a pre-med student, and an MBA candidate. While some residents
were careful to couch their objections in terms of increased traffic (a total of eight
buses, twice per day, plus some staff), others could barely contain their hostility
towards an orthodox Jewish school having the temerity to invade “their town.”

The local opposition formed a new citizens’ group called “Citizens United to
Protect Our Neighborhood” or “CUPON” of Greater Nanuet for the express purpose
of preventing ABY from operating its school. CUPON has established a Facebook
page, held meetings at schools operated by the Nanuet UFSD, and hired counsel. At
a CUPON meeting, counsel felt it necessary to tell CUPON members that they had
“adversaries,” not “enemies,” and that they should not operate on the basis of
“hate.” But, he told the crowd, “If you can’t get that hate out of your heart, then
please keep your mouth shut.”!°

CUPON has also started a “GoFundMe” campaign.!! Its purpose is clearly
stated on its fundraising page: “Nanuet has become united in its efforts to ensure
that the sale of the Grace Baptist Church is one that makes sense for the town, its
residents, and their children's future.”

CUPON has also created a petition on Change.org entitled, “Petition against
Grace Baptist Church becoming a school.”!? As of noon, March 7, 2019, the petition
had been signed by 4,781 people. Notably, the online petition does not provide any
information as to the potential impacts (or non-impacts) of ABY’s application, nor
does it specifically identify ABY. But Nanuet is a small community, and ABY’s
proposed purchase is well known.

 

® See Exhibit 3.

10 A video of Stephen Mogel, Esq’s presentation was posted to CUPON of Greater Nanuet’s Facebook
page at https://www.facebook.com/CTWTDWYTK/videos/2222326208086174/, at 3:10.

1 See Exhibit 4.

12 See Exhibit 5.
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 7 of 33

Ateres Bais Yaakov Academy of Rockland Page 6

ABY Submits a Permit Application, Which the Building Inspector Denied

Despite this hostile climate, ABY persisted. Knowing the history of the
Property, ABY applied to the Clarkstown Building Department for a permit to make
some needed improvements to the buildings.

The Building Permit Application was accompanied by a description of ABY’s
proposed use of the Property, the sworn French Affidavit describing the history of
the Property, and an opinion letter from the undersigned regarding the applicable
law. A copy of the Building Permit Application and accompanying materials is
attached hereto as Exhibit 1.

These accompanying materials were not considered. The Building Inspector
did not dispute any of the facts set forth in the Building Permit Application or
accompanying affidavit. Rather, he summarily concluded that, because the Building
Department had no records of a New York State Fire Inspection on the Property
since 1990, GBC’s school use at the Property had ceased. And, because the Building
Inspector interpreted LL5 to create new use requirements — a determination that is
wholly erroneous — he denied the building permit. A copy of the Denial Letter is
attached hereto as Exhibit 2.

This appeal follows.
II. SEQRA and GML Status

This application constitutes a Type II action under one or more of the
following sections of the Commissioner’s Regulations (all references are to 6
N.Y.C.R.R. § 617.5(c)):

(1) maintenance or repair involving no substantial changes in an existing
structure or facility;

(9) construction or expansion of a primary or accessory/appurtenant,
nonresidential structure or facility involving less than 4,000 square feet of
gross floor area and not involving a change in zoning or a use variance
and consistent with local land use controls, but not radio communication
or microwave transmission facilities;

(10) routine activities of educational institutions, including expansion of
existing facilities by less than 10,000 square feet of gross floor area and
school closings, but not changes in use related to such closings.

As set forth above, ABY does not intend to expand any portion of any building
or structure on the Property, and this application does not seek any such expansion.
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 8 of 33

Ateres Bais Yaakov Academy of Rockland Page 7

If an action is a Type II action, then no environmental review is required.14
Further, Environmental Assessment Forms (“EAFs”) are not needed for Type II
actions. 14

The Property is located within 500 feet of a County road, Main Street (a/k/a
South Middletown Road a/k/a Rockland County Route 33). As such, the alternative
application for an area variance is subject to referral to the Rockland County
Planning Department for review of “pertinent inter-community and county-wide
considerations”. 15

The portion of this application seeking an appeal of the Building Inspector’s
erroneous determination and an interpretation of the Zoning Code, however, is not
within the County Planning Department’s jurisdiction. 16

III. Appeal and Interpretation: The Building Inspector Incorrectly
Determined That LL5 Created a Prior Non-conforming Use

As set forth above, the Building Inspector denied ABY’s Building Permit
Application under the provisions of Zoning Code § 290-29.C. In his Denial Letter,
the Building Inspector stated:

1. A variance from the Clarkstown Zoning Board of Appeals would be
required for the use of the school of general instruction. Our records
show the last required NY State Fire Safety inspection for a school of
general instruction on this property was conducted on December 11,
1990. Clarkstown Town Code section 290-29C (non-conforming use)
"Discontinuance of use. If active and continuous operations are not
carried on with respect to a nonconforming use during a continuous
period of one year, the building or land where such nonconforming use
previously existed shall thereafter be occupied and used only for a
conforming use." Clarkstown Town Code section 290-201(7) additional
regulations, All uses other than single family residences shall have
minimum frontage of 100 feet and access to either a state or county
major or secondary road as classified on the Town Official Map.!7

ABY contends that the Building Inspector is wrong for at least two reasons:

First, because § 290-20.1(7) is a bulk requirement rather than a use
requirement, the cessation of use provision of § 290-29.C does not apply.

 

13.6 N.Y.C.R.R. § 617.6(a)(1)().

'4 SEQR Handbook, (Draft 4th Ed., 2019), Ch. 2, Part B, § 5.
18 Gen. Mun. L. § 239-12.

16 Gen. Mun. L. § 239-m.3; Gen. Mun. L. § 239-n.

17 Exhibit 2,
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 9 of 33

Ateres Bais Yaakov Academy of Rockland Page 8

Second, § 290-20.1(7) does not apply to schools in the R-10 Zoning District
because the only Use Group to which this requirement applies consists solely of two-
family homes.

§ 290-20.1(7) is a Bulk Requirement, Not a Use Requirement

Section 290-20.1(7), was added by LLS. It is part of Article V (“Bulk
Regulation”) and contained ina larger section entitled, “Additional Bulk
Regulations.” Among the other bulk regulations included in § 290-20 are:
“Additional required yard regulations,” bulk requirements for “Lots divided by
district boundary” and “Lots within 25 feet of the boundary for a more restrictive
district,” “Courts,” “Spacing of buildings,” bulk requirements for multi-family
residences (“MF”) and active adult residential districts (“AAR”); bulk requirements
for regional shopping districts (“RS”); and bulk requirements for home occupations,
“keeping domestic animals” and “[rJetail/commercial agriculture allowable
operations” in residential districts.

LL5 also added Note 48 to the Bulk Table, which provides: “These uses shall
have minimum frontage of 100 feet and access to either a state or county major or
secondary road as classified on the Town Official Map.” Notably, the Use Tables,
which were also amended by LL5, do not contain this provision.

In addition, by inserting a special provision applying Note 48 to one specific
type of use — loading docks for dormitories!8 — the drafters further evidenced their
intent to make § 290-20.1(7) a bulk requirement rather than a use requirement. For
these specific loading docks, “Ingress and egress roads shall be from a county major
or secondary road. A variance from this provision shall be deemed a use variance.”
(emphasis added).

Because § 290-20.1(7) is a bulk requirement, not a use requirement, the
Building Inspector’s reliance on § 290-29.C is incorrect, improper and should be
overturned.

§ 290-29,.C reads:

Discontinuance of use. If active and continuous operations are not
carried on with respect to a nonconforming use during a continuous
period of one year, the building or land where such nonconforming use
previously existed shall thereafter be occupied and used only for a
conforming use. Intent to resume active operations shall not affect the
foregoing. [Emphasis added.]

 

18 § 290-17.BB(8)(b)(1], enacted in LLS5 of 2016, § 13.
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 10 of 33

Ateres Bais Yaakov Academy of Rockland Page 9

This section stands in stark contrast to § 290-28:

Buildings with nonconforming bulk. Buildings with nonconforming
bulk may receive routine maintenance or repairs and interior
structural alteration. Relocation or enlargement is permitted, provided
that no new nonconforming bulk is added to such building.
“Nonconforming bulk" shall mean any portion of the building which is
located within a required front, rear or side yard. Additional
nonconforming bulk shall be deemed to occur if any additional floor
area or projection into a required front, rear or side yard is proposed.
In the event that a building with prior nonconforming bulk is damaged
by casualty or voluntarily demolished, any new or replacement
construction shall be required to conform to the then existing general
bulk regulations unless excepted by the provisions of § 290-29E. In all
cases involving reconstruction, alteration or enlargement, site plan
approval, if required by § 290-31C, shall be obtained prior to the
issuance of a building permit. [Emphasis added_]

ABY applied for a building permit to perform “routine maintenance or repairs
and interior structural alteration.” It is not seeking to demolish, replace, or enlarge
any of the buildings on the GBC Campus. The buildings are to remain exactly as
they have been for the past sixty years.

New York courts have applied the distinction between use and bulk
regulations to locational requirements. For example, in Real Holding Corporation v.
Lehigh,'9 the Court of Appeals held that relief from the Town Code provisions which
mandated 1,000 feet between a gasoline filling station and the boundary line of
certain residentially zoned lands and 2,500 feet between gasoline filling stations
constituted an area variance, and was not a use variance.

The courts have also distinguished between non-conforming uses and non-
complying bulks. In Amzalak v. Inc. Village of Valley Stream, for example, the
Village sought the demolition of a non-complying building that had been vacant for
some time. The court held that nothing in the Zoning Code required:

the demolition [upon] cessation of use of a non-conforming building for
its non-use for any period. It is limited solely to the termination of the
right to use a building in a particular manner. This ordinance must be
strictly construed. * * *

Since it is the building and not the use thereof which does not
conform to the ordinance, summary judgment is granted to the

 

19 2 N.Y.3d 297, 299 (2004).
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 11 of 33

Ateres Bais Yaakov Academy of Rockland Page 10

[property owner, and the building was permitted to remain despite its
non-complying bulk].2°

In Dawson v. Zoning Board of Appeals of Southold,?! the Second Department
relied on the Amzalak decision above. Ms. Dawson owned property on which was
located a primary residence and a cottage used as a secondary residence. The
Village required her to obtain area variances, which the ZBA conditionally granted.
Citing Amzalak, the Appellate Division held that the cottage “constituted a
nonconforming building rather than a nonconforming use.” Since the ZBA
“unreasonably and erroneously determined that the cottage fell into the latter
category,” it incorrectly focused on the cessation of use. The Appellate Division
therefore held that Ms. Dawson was entitled to a certificate of occupancy and
annulled the ZBA’s determination.

This line of New York case law illustrates the clear difference between a non-
conforming use and a non-complying bulk. While non-conforming uses may be lost
as a result of cessation of use, such cessation has no impact on the bulk or
dimensional requirements.

§ 290-20.1(7) Does Not Apply to Schools in the R-10 District

The location requirement of § 290-20.1(7) is embodied in Note 48 to the Bulk
Table. The Use Groups to which Note 48 refers are, generally, all uses other than
single-family dwellings in residential districts. However, in the relevant R-10
district, Note 48 applies only to two-family dwellings (Use Group N), but not to any
other allowed uses (i.e., Use Groups M [single-family residences] and O [all other
uses]). Below is an excerpted copy of the Bulk Table. Each of the Use Groups to
which Note 48 applies is circled:

 

20 220 N_Y.S.2d 113, 1i4 (Sup. Ct., Nassau Co. 1961).
2112 A.D.3d 444, 785 N.Y.S.2d 84 (2d Dept. 2004).
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 12 of 33

Ateres Bais Yaakov Academy of Rockland Page 11

 

3

 

District

For Uses Listed Below
(Uses berein refer in abbreviated form
toa the azes listed In detail ln
Use Tabie Cols, 2 and 3)

 

R-160

Smgle-femily residences

 

All other uses for which standards are nox otherwise specified
(See Note No. 48)

 

R-80

Singio-family residences

 

All other uses for which standards are not otherwise specified
(See Note Na. 48)

 

R40

Single-family residences

 

Same as Group C
(See Note No. 48)

 

R-22

Single-family residences

 

Same as Group C
{See Note Na. 4B)

 

Single-family residences

 

Same as Group C
{See Note No, 48)

 

R-10

 

Smgle-family residences

 

ida liadadd-la-

Two-family residence
(See Note No. 48)

 

 

 

All other uses for which standards are not otherwise specifeed

 

 

This is not a simple printing error. The text of LL5 expressly applies Note 48
only to Use Group N in the R-10 district:

Add Note 48, which shall read:

These uses shall have minimum frontage of 100' and access to either a

State or County major or secondary road as classified on the Town
Official Map.
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 13 of 33

Ateres Bais Yaakov Academy of Rockland Page 12

Add Note 48 reference to R-160, Group C, Column 3; R-80, Group C,
Column 3; R-40 Group F, Column 3; R-22, Group I, Column 3; R-15,
Group L, Column 3 and R-10, Group N, Column 3.22

The drafters of LL5 therefore made the conscious choice to apply Note 48 only
to two-family dwellings in the R-10 district.

It is a well-established principle of law that, where there is an ambiguity in a
Zoning Code, the ambiguity is to be resolved against the municipality and in favor
of the property owner, as zoning codes are “in derogation of the common law
property rights” of owners.23 The Use Table and Section 290-20.I are in direct
conflict with one another.

Case law is also clear that where there is an ambiguity in a Zoning Code,
specific provisions control general provisions.”4 Section 6 of LL5 lists each of the Use
Groups to which Note 48 apply. That list does not contain Use Group O, which
applies to schools and houses of worship. This is in sharp contrast to the catch-all
provision of Section 8, which added identical provisions to all the residential
districts at one fell swoop.25 The changes made to the Bulk Table in Section 6 are
specific to the individual zoning districts and Use Groups, and therefore should take
precedence over the conflicting general provision of Section 8.

The Building Inspector's application of Section 290-20.1(7) and Note 48 to
ABY was, therefore, wholly improper and should be overturned.

IV. Alternatively, ABY is Entitled to an Area Variance

Should the ZBA agree with the Building Inspector’s decision that § 290-
20.1(7) applies, however, ABY seeks, in the alternative, an area variance from the
requirements of that section, allowing the use of the GBC Campus as a school and
house of worship without having frontage on, and access to, a “state or county major
or secondary road.” ABY is not proposing to add a single brick to the building, and
has more than enough parking for its use.

The GBC Campus consists of the following tax lots: 64.09-1-47, 48, 50 and 51.
It is located in an R-10 zoning district and bounded by the following roads:

 

22 LLS5 of 2016, Section 6. Section 6 also added Use Group N (two-family dwellings) to the R-10 row, a
designation that did not previously exist. Use Group O, however, has been in existence since at least
2005.

23 See, e.g., C. DeMasco Scrap Iron & Metal Corp. v. Zirk,62 A.D.2d 92, 98, 405 N.Y.S.2d 260, 264 (2d
Dept 1978) affd 46 N.Y.2d 864, 414 N.Y.S.2d 516 (1979).

24 See, e.g., Dutchess County Dept. of Social Services v. Day, 96 N.Y.2d 149, 153, 726 N.Y.S.2d 64
(2001); Erie County Water Authority v. Kramer, 4 A.D.2d 545, 550 (4th Dept 1957}, affd 5 N.Y.2d 954
(1959).

25 These provisions became § 290-20.1,
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 14 of 33

Ateres Bais Yaakov Academy of Rockland Page 13

Demarest Avenue, Orchard Street, Highview Road, and Church Street. None of
these roads is a “state or county major or secondary road.”

One block to the West of the GBC Campus is Main Street. Main Street is a
county major road, as shown on the Official Map of Clarkstown. Thus, if the GBC
Campus was located 200 feet to the West, it would comply with the Code
requirements.26

According to available mapping,’ there is little physical difference between
the roads surrounding the GBC Campus and Main Street. All roads are paved, and
all have rights of way of approximately 40 feet in width. If anything, Main Street is
more congested, being fronted by commercial properties and on-street parking. It is
difficult to understand why a school would be acceptable on Main Street, but not on
Demarest Avenue.

As discussed above, the Town and Sewer District sought to purchase the GBC
Campus for use as a senior citizen center and as an administrative office and
training center. It is also difficult to understand why the Town felt that the Campus
would be acceptable for its own use as a senior citizen center, but it is not
acceptable for ABY’s use by students in grades pre-K to 12. Both populations would
arrive primarily by bus, both populations would be supervised by trained personnel,
and both uses would be active throughout the day and most of the week. It also
defies logic that it would be acceptable for the Town and/or Sewer District to use the
GBC Campus for its own educational purposes, but not for ABY to do the same.

Immediately across Church Street from the GBC Campus is the Highview
Elementary School, operated by the Nanuet UFSD. Further to the East along
Church Street are two other schools operated by the Nanuet UFSD: A. MacArthur
Barr Middle School and Nanuet High School. Because these schools are public
schools, they are exempt from the restrictions of the Zoning Code. If any of them
were to be sold to a private school, however, they would be automatically deemed
unlawful and non-conforming.

Criteria for Area Variance
One of the purposes of a ZBA, underlying its ability to grant variances, is to

provide a “safety valve” where the strict application of a zoning code cannot allow
an otherwise appropriate use of property because of the peculiar circumstances

 

26 Although Main Street in this area is in a different zoning district, the Community Shopping (“CS”)
district, the use is still a permitted use. See Clarkstown Zoning Code, Use Table 6, Column 2, items 1
and 3.

27 For a map of the immediate area, see the Rockland County Geographic Information Service map
attached hereto as Exhibit 6.
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 15 of 33

Ateres Bais Yaakov Academy of Rockland Page 14

applicable to that property. For this reason, any municipality that adopts a zoning
code must also establish a board of appeals.28

In making a determination to grant an area variance, a ZBA “shall take into
consideration the benefit to the applicant if the variance is granted, as weighed
against the detriment to the health, safety and welfare of the neighborhood or
community by such grant.”29 The ZBA must also consider five questions when
engaging in this balancing test. These questions, and ABY’s responses, are set forth
below:

(1) “whether an undesirable change will be produced in the character of the
neighborhood or a detriment to nearby properties will be created by the granting of
the area variance’:

New York courts have long held that schools and religious institutions are
inherently beneficial to the public welfare; zoning laws are valid only if they are
reasonably related to the public health, safety, morals or welfare,30

When dealing with zoning variances, the Court of Appeals has held:

The presumptive value of religious facilities must be balanced against
any actual detriment to the public health, safety or welfare, bearing in
mind that typical hazards of traffic congestion, noise, diminution in
property values, and the like, are generally insufficient to outweigh the
public benefit of religious institutions and the constitutional protection
to which such organizations are entitled.?!

Under New York law, both schools and, particularly, religious institutions
receive favored zoning treatment. New York has long held that schools and religious
institutions are “inherently beneficial” to the residential areas in which they are
located.*? Attempts to exclude these uses from residential areas violate the New
York Constitution.33

 

°8 See 2 Salkin, New York Zoning Law and Practice (3d ed.), §§ 27:07 - 27:10; McKinney’s Town Law,
Practice Commentary to § 267-a; Town L. § 267.2; McKinney's Village Law, Practice Commentary to
§ 7-712-a; Village L. § 7-712(2).

29 See Town L. § 267-b.3(b); Village L. § 7-712-b.3(b).

30 1 New York Zoning Law and Practice, § 11.08; see also Concordia Collegiate Institute v. Miller, 301
N.Y. 189 (1950); New York Institute of Technology, Inc. v. Ruckgaber, 65 Misc.2d 241, 317 N.Y.S.2d
89 (Sup. Ct. 1970).

31 Matter of Westchester Reform Temple v Brown, 22 N.Y.2d 488, 496 (1968), also cited in High Street
United Methodist Church v. City of Binghamton, 715 N.Y.8.2d 279, 283 (Sup. Ct., Broome County,
2000),

82 Cornell University v. Bagnardi, 68 N.Y.2d 583, 510 N.Y.8.2d 861 (1986).

43 Albany Preparatory Charter School v. City of Albany, 10 Misc.3d 870, 805 N.Y.S.2d 818 (Sup. Ct.,
Albany Co., 2005), aff'd as modified 818 N.Y.S.2d 651 (3d Dept 2006).
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 16 of 33

Ateres Bais Yaakov Academy of Rockland Page 15

Indeed, both the Second Department and other New York state courts have
repeatedly and consistently held that zoning boards must make “every effort” to
accommodate a religious use.34 For example, the Second Department has held that
a ZBA’s denial of church’s application to waive certain off-street parking
requirements was “arbitrary, capricious and an abuse of discretion and was
properly annulled” because board was required to recommend other alternatives to
“accommodate proposed religious use while mitigating adverse effects on
surrounding community to the greatest extent possible”.35

This principle is so important that, even where the denial of a variance was
supportable under the general rules for granting a variance, those rules must give
way where a religious institution is involved. In Islamic Society of Westchester &
Rockland, Inc. v Foley,36 the Second Department overturned a variance denial even
after finding that “the board's determination to deny the application was supported
by substantial evidence and was not arbitrary and capricious when measured
against the general standard for granting area zoning variances.”37

However, as the [lower] court correctly noted, the case law in this State
has established that municipalities must apply the requirements of
their zoning ordinances in a more flexible manner to religious
institutions in view of the constitutionally protected status of the free
exercise of religion. Although religious institutions, like petitioner, are
not wholly exempt from the requirement of establishing practical
difficulty, and other standards applicable to the granting of zoning
variances, a municipality may not deny such a variance to a religious
institution on the basis of factors which would justify the exclusion or

 

4 Rosenfeld v. ZBA of Town of Ramapo, 6 A.D.3d 450, 774 N.Y.8.2d 359 (2d Dept 2004) quoting
Genesis Assembly of God v. Davies, 208 A.D.2d 627, 617 N.Y.S.2d 202 (2d Dept 1994). See, e.g., Smith
v. Cmiy, Bd. No. 14, 128 Misc. 2d 944, 949 (Sup. Ct. Queens Cty. 1985), aff'd, 133 A.D.2d 79 (2d Dep't
1987) (concluding that “New York Courts have long recognized the principle of accommodation” and
they “have repeatedly held that by their very nature religious institutions are beneficial to public
welfare and consequently proposed religious uses should be accommodated”); see also, eg., Richmond
v. City of New Rochelle Bd. of Appeals on Zoning, 24 A.D.3d 782, 783 (2005) (affirming grant of area
variance as rational and not arbitrary and capricious because “the Board did not improperly elevate
the religious concerns of the applicant over the public health, safety and welfare of the community,”
and the board instead rightly made an effort to accommodate the religious use, as required by the
law); North Shore Hebrew Acad. v. Wegman, 105 A.D.2d 702, 705 (2d Dep’t 1984) (holding that board
of trustees unconstitutionally applied zoning ordinance to prohibit religious institution from
expanding its programs, and finding that “stricter scrutiny” applies to such zoning restrictions);
Matter of Westchester Reform Temple v. Brown, 22 N.Y.2d 488, 494-97 (1968) (reversing Planning
Commission’s rejection of synagogue’s expansion plan, concluding that “under the guise of
reasonable regulation, [the Planning Commission] has unconstitutionally abridged religious
freedom”).

%8 St. Thomas Malankara Orthodox Church, Inc., Long Island v. Bd. of Appeals, Town of Hempstead,
23 A.D.3d 666, 666-67 (2d Dep't 2005).

“6 96 AD2d 536, 464 NYS2d 844 (2d Dept 1983).

47 Id, 96 A.D.2d at 537, 464 N.Y.S. 2d at 845.
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 17 of 33

Ateres Bais Yaakov Academy of Rockland Page 16

restriction of commercial establishments, including traffic hazards and
decreased enjoyment of neighboring properties [citations omitted].
There is an affirmative duty on the part of a local zoning board to
suggest measures to accommodate the planned religious use, without
causing the religious institution to incur excessive additional costs,
while mitigating the detrimental effects on the health, safety and
welfare of the surrounding community.38

As the Second Department has explained, because “a proposed religious use
should be accommodated, even when it would be inconvenient for the community,” a
zoning board may not reject such an application based on factors such as traffic
hazards (which are not implicated here in any event) that could potentially justify a
restriction on a commercial-use: “Where an irreconcilable conflict exists between the
right to erect a religious structure and the potential hazards of traffic or diminution
in value, the latter must yield to the former.”9 On the contrary, it is equally well-
settled that a “municipality has an affirmative obligation to adopt less restrictive
alternatives” in such circumstances.?°

In sum, New York law requires that ZBAs and other land use boards exercise
“greater flexibility in evaluating an application for a religious use than an
application for another use, and every effort to accommodate the religious use must
be made” (internal citations omitted).4!

Moreover, as set forth above, GBC has been occupying the Property for over
150 years. Pastor French has confirmed that GBC, its predecessors, and tenants
have been operating a school at the subject location for most of those 150 years, and
in the current school building since the late 1950s. See French Affidavit.

The Applicant currently has no plans to erect new buildings, add on to the
existing buildings, or demolish the existing buildings. The Applicant also currently
has no plans to alter the existing parking area or street grid. In fact, other than a
few cosmetic changes and the removal of non-Jewish religious symbols, the
Applicant currently has no plans to modify the exterior at all. ABY wishes only to
modify the interior to meet its educational needs.

The only change to the neighborhood will be the use of a school building and
its accompanying sanctuaries by a Jewish entity, rather than a Christian one.

 

38 Td.

39 Westchester Reform Temple, 22 N.Y.2d at 497; see also, e.g., Matter of Tabernacle of Victory
Pentecostal Church vu. Weiss, 101 A.D.3d 738, 741 (2d Dep't 2012); North Shore Hebrew Acad., 105
A.D.2d at 705; Matter of Jewish Reconstructionist Synagogue of the North Shore, 41 A.D.2d 537, 538
(2d Dep’t 1973).

49 North Shore Hebrew Acad., 105 A.D.2d at 706.

41 St. Thomas Malankara Orthodox Church v. Board of Appeals , Town of Hempstead, 23 A.D.3d 666,
804 N.Y.S.2d 801 (2005).
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 18 of 33

Ateres Bais Yaakov Academy of Rockland Page 17

(2) “whether the benefit sought by the applicant can be achieved by some
method, feasible for the applicant to pursue, other than an area variance”:

The only way to comply with the Zoning Code is to convince the Rockland
County Legislature to take ownership of one of the roads surrounding the GBC
campus, and then to convince the Town of Clarkstown to designate that road as a
“major or secondary road”.

(3) “whether the requested area variance is substantial”:

Whether a requested variance is “substantial” is more than simple
arithmetic, It requires an understanding of the general area and of the existing
conditions. See, 2 New York Zoning Law and Practice, § 29:15,

There will be no physical or usage changes of substance. The existing
physical structure was built to accommodate far greater usage than is proposed by
ABY.

ABY’s student population will be transported on eight school buses. Students
are not permitted to drive to school. There are approximately 75 faculty and staff
members, about 35 of whom are on site at any one time. The existing parking area
has over 100 parking spaces. #2

Some people, including the Superintendent of the Nanuet UFSD, have
expressed concern about ABY’s impact on Church Street traffic. Aside from the fact
that the amount of additional traffic is minimal, the physical layout of the Property
and the locations of the homes of the student body means that buses transporting
students will most likely not need to use Church Street. Arriving buses will
generally travel South on Main Street, turn left onto Orchard Street, then right
onto Highview Avenue and right onto Center Street, a private road that serves as a
driveway for the campus. To exit the campus, buses will proceed from Center Street,
turn right onto Demarest Avenue, left onto Orchard Street, and right onto Main
Street. A map showing these routes is attached hereto as Exhibit 7.

The Town of Clarkstown recently conducted a traffic study of the area in
connection with its proposed rezoning of the area as a Transit Oriented
Development. It specifically examined existing and anticipated (post-rezoning)
traffic conditions at the Orchard Street/Main Street intersection.

 

42 See, ABY’s Narrative Summary accompanying the Building Permit Application, attached hereto as
Exhibit 1,
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 19 of 33

Ateres Bais Yaakov Academy of Rockland Page 18

The Town’s study determined that the intersection currently operated at
Levels of Service A, B or C for all time periods studied.43

That same study examined the 2030 “Build” condition, which assumed the
introduction of hundreds of units of housing and dozens of additional commercial
units. It found that the Orchard Street/Main Street intersection “would operate
under similar operating conditions as without the Proposed Action.”44 Therefore,
according to the Town’s own study, the introduction of eight school buses and
approximately 35 cars for faculty and staff will not adversely impact the Orchard
Street/Main Street intersection. Further, ABY has continually stated its readiness
to coordinate its schedule with that of Nanuet UFSD to avoid potential conflicts.

(4) “whether the proposed variance will have an adverse effect or impact on the
physical or environmental conditions in the neighborhood or district”:

As discussed above, the existing physical structure was built to accommodate
the proposed use.

(5) “whether the alleged difficulty was self-created”:

The difficulty results solely from the imposition of the restrictions enacted by
Local Law No. 5 of 2016. In fact, the adoption of LL5 adversely impacts at least
seven existing private schools in Clarkstown. It impairs their ability to expand and
to sell their property.

Attached as Exhibit 8 is a map showing the locations of identifiable private
and public schools in Clarkstown, and whether they are on a State or county major
or secondary road.*5

Of eleven identified private schools, seven are not located on eligible roads:

Benim Scholastic Academy

Reuben Gittleman Hebrew Day School
Rockland Christian School

St. Anthony School

Blue Rock School

New Square Girls’ School.

 

43 Draft Generic Environmental Impact Statement prepared for Town of Clarkstown Nanuet Transit
Oriented Development Zoning, accepted by the Lead Agency October 9, 2018 (TOD DGEIS), p. 46,
Table 24.

44 TOD GEIS, p. 62.

45 Schools were identified and located by this office using publicly available information, including
web searches and the Clarkstown Official Map.
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 20 of 33

Ateres Bais Yaakov Academy of Rockland Page 19

If LL5’s restrictions were to be applied to public schools, then seventeen of
the twenty identified public schools in Clarkstown would be on ineligible roads.
While this may not have an immediate impact on the public schools, it would
adversely affect them if any of these schools need to close as a result of continuing
declining enrollments. These ineligible schools, if closed for more than one year,
could not then be sold for school use. The future financial burden on the taxpayers
could be extreme,

On balance, therefore, the requested variances are beneficial to both the
applicant and the community. Moreover, denying the requested variance in a
fashion that does not treat ABY on equal terms with all other applicants, and/or
that substantially burdens ABY’s religious exercise, would subject the Town to
potential violations of RLUIPA for failing to comply with well-established federal
law. See, e.g., Congregation Rabbinical College of Tartikou, Inc. v. Village of
Pomona, 138 F.Supp.3d 352 (S.D.N.Y. 2015);

V. Relief Requested
Accordingly, ABY seeks:

1. A determination by the ZBA that the Building Inspector erred in
refusing to grant a building permit for the reasons stated above, and
directing him to grant a building permit upon compliance with the
requirements of the New York State Uniform Fire Safety and Building
Code; or

2. In the alternative, an area variance from the requirements of Zoning
Code § 290-20.1(7), allowing the use of the GBC Campus as a school
and house of worship without having frontage on, and access to, a
“state or county major or secondary road.”

In pursuing this relief, ABY waives none of its legal positions and rights,
including the right to seek redress under the Religious Land Use and
Institutionalized Persons Act, 42 U.S.C. § 2000cc.

Dated: March 8, 2019
New City, New York

Ira M. Emanuel, PC.
Attorney for Applicant

Ce: Yehduah L. Buchweitz, Weil Gotshal & Manges LLP (co-counsel to Applicant)
David Yolkut, Weil Gotshal & Manges LLP (co-counsel to Applicant)
Kaela Dahan, Weil, Gotshal & Manges LLP (co-counsel to Applicant)
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 21 of 33

[Building Permit Application
Found at Exhibit N]
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 22 of 33

[Building Inspector’s Denial of ABY’s Building Permit Application
Found at Exhibit P]
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 23 of 33

[Rockland County Political Party Facebook Post
Found at Exhibit O]
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 24 of 33

[Original CUPON GoFundMe Page
Found at Exhibit A]
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 25 of 33

37/2019 Petition - Legislators of Nanuet: Petition against the Grace Baptist Church becoming a school, - Change.org

 

Petition against Grace Baptist Church becoming a
school.

 

EXHIBIT 5

https-/Awww.change.org/p/legislators-of-nanuet-petition-against-the-grace-baptist-church-becoming-a-school?recruiter=384 113376&utm_source=shar... 2/13

Prvacy -Terms
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 26 of 33

3/7/2019 Petition - Legislators of Nanuet: Petition against the Grace Baptist Church becoming a school. : Change.org

4,774 have signed. Let’s get to 5,000!

G A started this petition to Legislators of Nanuet and 3 others

The potential sale of the Grace Baptist Church is raising great concern to Nanuet residents. The potential buyer
plans on using the facilities to house over 300 students. With this sale brings increasing concerns regarding traffic
on roads surrounding Highview Avenue and Church Street. Adding an additional school will have a negative
impact on the town and the Nanuet school district campus. Leglislator’s and town officials should consider
rezoning the property to better serve the community.

Start a petition of your own
This petition starter stood up and took action. Will you do the same?

Start a petition
Start a petition of your own

This petition starter stood up and took action. Will you do the same?
Updates

1.3 months ago
4,000 supporters

2. It's time to let the Attomey_General know the facts!

The Attorney General must approve the sale of the Grace Baptist Church In order for the sale to be final. It

is not too Jate! Please send the Attorney General a brief description of your concems regarding the

discrepancy be...

 

It's time to let the Attorney General know the facts!

The Attomey General must approve the sale of the Grace Baptist Church In order for the sale to be final. It
Is not too late! Please send the Attorney General a brief description of your concerns regarding the
discrepancy between the two appraisals of GBC, the financial history of the potential buyer and the safety
concems you have for our children in the 3 other schools that already exist on this street.

Please click on the website below and complete the simple form provided, Remember to include at
description of your concerns in the comment section, It will only take a few minutes to share your ¢
Together we can share our concerns so that another school doesn’t open in Nanuet. eo

https heww.change .org/pilegislators-ot-nanuet-petition-against-the-grace-baptist-church-becoming-a-school?recruiter=384 113376&utm_source=shar... 3/13

 
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 27 of 33

3/7/2019 Petition - Legislators of Nanuet: Petition against the Grace Baptist Church becoming a school. - Change.org
https://ag.n- ; ~s-comments-to-attorney-general
GA
3 months ago
3. 3 months ago
3,000 supporters

4. What’s next to prevent the sale? Let’s start a CUPON

Nanuet has become united in its efforts to ensure that the sale of the Grace Baptist Church is one that makes
sense for the town. its residents, and their children's future...

 

 

What’s next to prevent the sale? Let's start a CUPON

Nanuet has become united in its efforts to ensure that the sale of the Grace Baptist Church is one that makes
sense for the town, its residents, and their children's future.

The establishment of the Greater Nanuet CUPON will spearhead any legal action needed to guarantee that

goal. and also to respond to any future land-use and/or zoning concerns that may_occur within our

 

community.
Learn y~ * unite, create a CUPON and taise money to support the cause. Please click on
the and share it with others.
t uary, Stayed tuned for details.
‘=greater-nanuet
GA
3 months ago
5. 3 months ago
],000 supporters

6. 3 months ago
G A started this petition

Privacy - Tanna

Reasons for signing

https:/Awww.change.org/p/legislators-of-nanuet-petition-against-the-grace-baptist-church-becoming-a-school?recruiter=384 1133768utm_source=shar... 4/13
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 28 of 33

37/2019 Petition - Legislators of Nanuet: Petition against the Grace Baptist Church becoming a school. - Change.org

 

Lynn Meehan ‘3 months ago
The small hamlet of Nanuct cannot support the traffic of an additional school within 100 yards of an operational
elementary school. The congestion on surrounding roads is already in need of remedy. While the GBC is

grandfathered in to this zoning ,.a new property owner should not be grandfathered and the property should revert
to residential zoning,

 

e 19

Share

Tweet

 

Report
View all reasons for signing
Report a policy violation

Complete your signature ace ee

hitps:/www.change.org/p/legislators-of-nanuet-petition-against-the-grace-baptist-church-becoming-a-school?recruiter=3841 13376&utm_source=shar... 5/13
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 29 of 33

3/7/2019 Petition - Legislators of Nanuet: Petition against the Grace Baptist Church becoming a school. - Change.org

4,771 have signed. Let’s get to 5,000!

=

Carmel Reilly signed this petition

Liam Tracey signed this petition

Michael Clifford signed this petition
First name

Last name

Email
Elizabeth, 07201
United States

United States ¥
Elizabeth

NJ OF
07201

~ Display my name and comment on this petition
Sign this petition

By signing, you accept Change.org’s Terms of Service and Privacy Policy, and agree to receive occasional emails
about campaigns on Change.org. You can unsubscribe at any time.

 

 

Sign this petition
Privacy - Terns

https:/Awww.change.org/p/legisiators-of-nanuet-petition-against-the-grace-baptist-church-becoming-a-schoal?recruiter=384 11 3376&utm_source=shar... 613
Case 7:20-cv-01399-NSR Document1-10 Filed 02/18/20 Page 30 of 33

 

a
o
<
- & é
= c
Ss =
g. i
o
>
=
<
<=
4
a
=
z
3
a
a=
5
348 =
ae &
o
wo Ww
NS
sre
o o
oe

 

  

ity Map

icini

 

 

Ateres Bais Yaakov Academy of Rockland - V

PROSPECT ST

2

 

EXHIBIT 6

 

 

<a |_60(8) ie i
m5

 
Ateres Bais Yaakov Academy of Rockland - Bus Route - AM

 

 

Case 7:20-cv-01399-NSR Document 1-10

‘y -
e = er

 24t 5

 

PROSPECT st

wo
~

 

Filed 02/18/20 Page 31 of 33

 

4
e
=
- = E
Eo 2
85s t
° 4
o
¢
:
Ee
43
a
z
2
2
a
8 w
= z
~ a
e318 =
eal? é
w w
5+8
a o o
wes
Ea
83 ele
=f

 

NANUET PUBLIC SOHO:
DISTRICT a om

 

 

EXHIBIT 7

 

 
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 32 of 33

 

6.06 mi
1 1

T:1,400

0.03
A

0.05

0.015
0.025

 

UNION FREE &
0

G

 

 

 

Ateres Bais Yaakov Academy of Rockland - Bus Route - PM

ORCHARG gt im

 

 

 

Rockland County planning Depanemnt-GIS
Case 7:20-cv-01399-NSR Document 1-10 Filed 02/18/20 Page 33 of 33

[Map of Schools in Clarkstown
Found at Exhibit E]
